Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. e.g., mental processes. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A computer-implemented method comprising: reading, by a computing device, a topic retrieved from a log message system; [Abstract idea of collecting data. And additional element that does not amount to more than the judicial exception, i.e., computing device.]
	identifying, by the computing device, an error message in the topic; [Abstract idea of analyzing data.]
	applying, by the computing device, an enrichment to the error message or content of the topic, wherein the enrichment is a known solution or troubleshooting tip associated with the error message; [Abstract idea of manipulating data.]
	analyzing, by the computing device, the error message by performing queries, classification, or clustering of the error message to generate analytics associated with the error message; [Abstract idea of analyzing data.]
	applying, by the computing device, the analytics to the error message or the content of the topic; [Abstract idea of analyzing data.]

	in response to determining that the error message is the specific type, determining, by the computing device, a component associated with the error message; [Abstract idea of analyzing data.]
	communicating, by the computing device, instructions to the component to alter a process that generated the error message; and [Abstract idea of manipulating data.]
	generating, by the computing device, an output topic that includes the error message, the enrichments, and the analytics. [Abstract idea of reporting data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 3 recites the following:

	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 4 recites the following:
	The method of claim 1, further comprising storing, by the computing device, the output topic in a storage device; and displaying, by the computing device, the output topic in a graphical user interface. [Abstract idea of storing and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.

	Claim 5 recites the following:
	The method of claim 4, further comprising grouping, by the computing system, the error message in the output topic with other error messages prior to the displaying. [Abstract idea of analyzing, manipulating and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 6 recites the following:
	The method of claim 1, further comprising performing, by the computing device, the queries of the error message to obtain counts or statistics associated with the error message. [Abstract idea of parsing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 7 recites the following:
	The method of claim 1, further comprising determining, by the computing device, a type of exception associated with the error message, wherein the enrichment is applied based on the type of exception associated with the error message. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claims 8 and 10-14 are rejected based on similar reasons given to claims 1 and 3-7.
	Claims 15 and 17-20 are rejected based on similar reasons given to claims 1 and 3-6.
Response to Remarks
A terminal disclaimer was filed obviating the previous double patenting rejections and therefore the rejections have been withdrawn. No other rejections were present in the prior Office action.
Reconsideration of subject matter of the claimed invention constitutes new 101 rejections. Accordingly, the claimed invention recites an abstract idea of collecting, analyzing, manipulating and displaying data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.